                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

THE UNITED STATES OF AMERICA,
THE STATE OF FLORIDA and JAEL
CANCEL,

        Plaintiffs,

v.                                                             Case No: 6:14-cv-512-Orl-28TBS

CENTRAL MEDICAL SYSTEMS, LLC,
ALAN T. HARLEY, JOAN HARLEY,
ARTHUR WRIGHT and MEDDEX
SOLUTIONS, LLC,

        Defendants.


                                               ORDER

        This case comes before the Court on Defendants Central Medical Systems, LLC,

Alan T. Harley and Joan Harley’s Request for Copies (Doc. 116) which has been

docketed as a motion. The request is a device to obtain discovery from Plaintiffs. This

district prohibits litigants from filing discovery materials unless “ordered by the Court, if

necessary to the presentation or defense of a motion, or if required by law or rule.” Middle

District Discovery (2015) at 4; 1 see also FED. R. CIV. P. 5(d)(1); M.D. FLA. R. 3.03. There

is no good reason for filing the request for copies and therefore, it is STRICKEN.

        DONE and ORDERED in Orlando, Florida on April 18, 2019.




         1 The Middle District Discovery (2015) handbook can be found on the Court’s website,

http://www.flmd.uscourts.gov, in the left hand column under the “Local Rules” tab.
Copies furnished to:

      Counsel of Record
      Unrepresented Parties




                              -2-
